PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ROBERT E. YOUNG,                       
               Plaintiff-Appellant,
                 v.
RON NICKOLS, Sheriff; REGGIE
NETTER, Officer; DAVID BUCHANAN,
Officer; TIM GAY, Officer; NFN                  No. 04-6469
WASHBURN, Officer; NEIL COLLIER,
Probation Officer; and other
probation officers whose names are
not known,
               Defendants-Appellees.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
          Joseph F. Anderson, Jr., Chief District Judge.
                       (CA-03-3640-17AK-6)
                      Argued: March 16, 2005
                      Decided: June 24, 2005
        Before MICHAEL and KING, Circuit Judges, and
  James R. SPENCER, Chief United States District Judge for the
        Eastern District of Virginia, sitting by designation.


Reversed and remanded by published opinion. Judge Michael wrote
the opinion, in which Judge King and Judge Spencer joined.


                           COUNSEL

ARGUED: Joseph Kim, Student Counsel, GEORGETOWN UNI-
VERSITY LAW CENTER, Appellate Litigation Program, Washing-
2                          YOUNG v. NICKOLS
ton, D.C., for Appellant. John Benjamin Aplin, SOUTH CAROLINA
DEPARTMENT OF PROBATION, PAROLE & PARDON SER-
VICE, Columbia, South Carolina, for Appellees. ON BRIEF: Steven
H. Goldblatt, Director, Alistair E. Newbern, Supervising Attorney,
Rakhi Patel, Student Counsel, GEORGETOWN UNIVERSITY LAW
CENTER, Appellate Litigation Program, Washington, D.C., for
Appellant.


                              OPINION

MICHAEL, Circuit Judge:

   A state prisoner appeals the dismissal of his complaint filed under
42 U.S.C. § 1983 to recover damages against certain law enforcement
officers for the alleged violation of his extradition rights. Because the
prisoner could not establish that his underlying criminal judgment had
been invalidated, the district court held that his complaint is barred by
Heck v. Humphrey, 512 U.S. 477 (1994). Heck, however, only bars
a prisoner’s § 1983 claim if the relief sought necessarily implies the
invalidity of his criminal judgment. Here, the prisoner’s § 1983 dam-
ages claim for illegal extradition does not imply that his criminal
judgment is invalid. As a result, Heck does not require the dismissal
of his complaint. We therefore reverse and remand for further consid-
eration of the prisoner’s allegations.

                                   I.

   In 1994 plaintiff Robert E. Young was convicted in South Carolina
state court of aggravated assault and battery; he received a ten-year
prison sentence, to be suspended after three years and followed by
five years probation. In 1998, within a year of his release, Young was
convicted (by guilty plea) in the same court of distributing crack
cocaine. This time, Young received a ten-year suspended sentence
and five years probation. After Young violated the terms of his proba-
tion later in 1998, he fled South Carolina for Ohio.

   In November 2000 Young was arrested in Ohio as a fugitive from
justice, but he was released because the Governor of Ohio had not
                          YOUNG v. NICKOLS                           3
received an extradition request from the State of South Carolina.
Later, in August 2002, Young was arrested for disorderly conduct in
Ohio, charged again as a fugitive, and released on his own recogni-
zance. On September 16, 2002, defendant Neil Collier, Young’s
South Carolina probation officer, wrote to the Governor of South Car-
olina to request a governor’s warrant for Young’s extradition. The
Governor of South Carolina then sent a request for an extradition war-
rant to the Governor of Ohio, who issued the warrant on October 21,
2002. Young was never served with this warrant, which was appar-
ently lost.

   The Governor of Ohio issued a second warrant for Young’s extra-
dition on November 26, 2002. Young was arrested under the second
governor’s warrant on November 27, 2002, and brought before a
municipal court judge in Ross County, Ohio, the same day. Young’s
counsel requested that Young be held in the Ross County jail until
December 3, 2002, to provide him the opportunity to file a petition
for a writ of habeas corpus challenging extradition. No habeas peti-
tion was filed, and on December 13, 2002, Collier and another South
Carolina probation officer took custody of Young and transported him
to South Carolina. Thereafter, in proceedings before the sentencing
court in South Carolina, Young admitted to violating the conditions
of his probation. As a result, the court revoked the suspension of
Young’s sentence on the assault and battery charge and ordered him
to serve eight years on the crack distribution charge.

   On November 20, 2003, Young filed a § 1983 action in the U.S.
District Court for the District of South Carolina alleging (among other
claims) that Ohio and South Carolina officers violated his civil rights
by illegally extraditing him from Ohio to South Carolina. The individ-
uals named as defendants included Collier and other South Carolina
probation officers whose "name[s are] not known." J.A. 6. Young’s
complaint, which sought damages and other relief, was referred to a
magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B). On December
23, 2003, the magistrate judge issued a report recommending the dis-
missal of Young’s claims. The magistrate judge concluded (1) that the
court lacked personal jurisdiction over the Ohio defendants and (2)
that Young’s claims against the South Carolina defendants were
barred by Heck because "claims of the type here presented must await
the vacation or expungement of the underlying conviction," and "[i]t
4                         YOUNG v. NICKOLS
is only after his conviction has been set aside . . . that Young can
. . . seek[ ] damages under 42 U.S.C. § 1983." J.A. 97, 98. Young
filed two sets of objections to the magistrate judge’s report and also
attempted to amend his claims. The district judge issued an order
overruling Young’s objections, incorporating the magistrate judge’s
report by reference, and dismissing the complaint without prejudice.
The dismissal was without prejudice because, according to both
judges, Young could refile his complaint if (and only if) the underly-
ing probation revocation judgment was set aside. Young now appeals,
contesting only the dismissal of his claims against the South Carolina
defendants.

                                  II.

   Because Young’s complaint was dismissed without prejudice, we
first consider our jurisdiction. Generally, an order dismissing a com-
plaint without prejudice is not an appealable final order under 28
U.S.C. § 1291 when "the plaintiff could save his action by merely
amending his complaint." Domino Sugar Corp. v. Sugar Workers
Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). However,
"if the grounds of the dismissal make clear that no amendment could
cure the defects in the plaintiff’s case, the order dismissing the com-
plaint is final in fact," and appellate jurisdiction exists. Id. at 1066
(internal quotation marks omitted). The district court concluded that
Heck is an absolute bar to Young’s § 1983 action because he cannot
show that the judgment revoking his probation has been invalidated.
Young admitted violating the terms of his probation, and he does not
challenge the validity of the probation revocation decision. He there-
fore cannot amend his complaint to cure the defect perceived by the
district court. Domino Sugar thus provides the jurisdictional basis for
us to review the district court’s order of dismissal, and our review is
de novo, see De’lonta v. Angelone, 330 F.3d 630, 633 (4th Cir. 2003).

                                  III.

                                  A.

   The central question in this appeal is whether Heck requires a state
prisoner to have his criminal judgment or sentence set aside before he
is allowed to bring a § 1983 action seeking damages (or certain
                           YOUNG v. NICKOLS                              5
declaratory relief) for illegal extradition. The Supreme Court began its
analysis in Heck by reiterating that "habeas corpus is the exclusive
remedy for a state prisoner who challenges the fact or duration of his
confinement and seeks immediate or speedier release." 512 U.S. at
481 (citing Preiser v. Rodriguez, 411 U.S. 475, 488-90 (1973)). The
Court went on to hold that a prisoner’s damages claim that would
"necessarily require [him] to prove the unlawfulness of his conviction
or confinement" cannot be brought under § 1983. Id. at 486.

     Thus, when a state prisoner seeks damages in a § 1983 suit,
     the district court must consider whether a judgment in favor
     of the plaintiff would necessarily imply the invalidity of his
     conviction or sentence; if it would, the complaint must be
     dismissed unless the plaintiff can demonstrate that the con-
     viction or sentence has already been invalidated. But if the
     district court determines that the plaintiff’s action, even if
     successful, will not demonstrate the invalidity of any out-
     standing criminal judgment against the plaintiff, the action
     should be allowed to proceed.

Id. at 487; see also Wilkinson v. Dotson, 125 S.Ct. 1242, 1247-48
(2005) (reemphasizing that § 1983 remains available "where success
in the civil rights suit would not necessarily vitiate the legality of (not
previously invalidated) state confinement").

   In Wirth v. Surles, 562 F.2d 319 (4th Cir. 1977), a pre-Heck case,
we considered whether a state prisoner could use § 1983 to seek dam-
ages for violation of his extradition rights. The prisoner (and plaintiff)
in Wirth alleged that South Carolina officers crossed into Georgia,
took him into custody, and forcibly transported him back to South
Carolina without any extradition proceedings. Although we recog-
nized in Wirth that a fugitive’s ability to challenge extradition is lim-
ited, we emphasized that "law enforcement officials [must follow] the
clear mandates of state and federal extradition laws in the apprehen-
sion and transportation of fugitives." Id. at 323. Accordingly, we held
"that a complaint alleging the arrest and transportation of a fugitive
without extradition proceedings does create a cause of action pursuant
to 42 U.S.C. § 1983." Id. (emphasis added).

  We must therefore determine whether our decision in Wirth has
been overridden by Heck. We conclude that Wirth is still good law
6                         YOUNG v. NICKOLS
because Heck explained that a § 1983 action is barred only if judg-
ment in the plaintiff’s favor would necessarily undermine the validity
of the underlying conviction. When we announced our holding in
Wirth — that a damages claim for violation of federally protected
extradition rights may be asserted under § 1983 — we were careful
to add "that failure to comply with state or federal extradition laws
does not constitute a defense to a criminal prosecution." Id. (citing
Ker v. Illinois, 119 U.S. 436 (1886)). Wirth thus makes clear that even
if Young could ultimately establish that the South Carolina defen-
dants somehow violated his extradition rights, such a result would
have no impact on the validity of the judgment revoking Young’s pro-
bation. Accordingly, Heck does not bar Young from invoking § 1983
to assert a damages claim for illegal extradition. See Harden v.
Pataki, 320 F.3d 1289, 1294-1302 (11th Cir. 2003) (holding that a
state prisoner’s § 1983 claim seeking damages and declaratory relief
for the alleged violation of his federally protected extradition rights
is not barred by Heck); French v. Adams County Det. Ctr., 379 F.3d
1158, 1160 (10th Cir. 2004) (same).

                                  B.

   The South Carolina defendants suggest that we affirm on the alter-
native ground that Young fails to state a claim against them because
he does not allege that they "personally participated in the allegedly
defective extradition proceedings." Br. of Appellees at 5. Although
the magistrate judge noted the lack of such an allegation, he recom-
mended dismissal for a different reason — his belief that Young’s
§ 1983 claim is barred by Heck. In any event, in documents (one cap-
tioned "Amend as Claims") filed after the magistrate judge’s report,
Young alleges (1) that the South Carolina defendants "seized" him in
Ohio and transported him back to South Carolina "without any extra-
dition proceedings," and (2) that Collier, a South Carolina defendant,
"conspired with Officer Gay of Ohio" to deprive him of his extradi-
tion rights. J.A. 102, 110, 128. The district judge, after considering
the magistrate judge’s report and Young’s objections, relied exclu-
sively on Heck in dismissing Young’s claims, holding that "those
claims must await the vacation or expungement" of the underlying
judgment revoking probation. J.A. 133. In light of our determination
that Heck does not bar Young from asserting a claim that his extradi-
tion rights were violated, we believe that Young’s allegations should
                           YOUNG v. NICKOLS                            7
be reexamined by the district court. As part of that exercise, the court
should consider whether Young’s submissions containing added or
amended allegations may be treated as a motion to amend.

                                   C.

   Finally, the South Carolina defendants argue that Young’s claims
were appropriately dismissed pursuant to Heck because they are
"nothing more than a request for damages attributable to his convic-
tion or imprisonment." Br. of Appellees at 10. We agree that Young
has made some allegations that are, according to Heck, assertable only
in a habeas petition. See J.A. 5-6 (noting that he "suffer[s] with an (8)
eight year sentence" because of the flawed extradition); J.A. 7
(requesting "[m]y freedom from which I have served a year"). How-
ever, as we have noted, Young also seeks monetary damages against
the South Carolina defendants stemming from his claim of procedural
irregularities in his extradition that would not, if proven true, invali-
date the criminal judgment revoking his probation. Again, a claim for
damages (or certain declaratory relief) alleging that proper extradition
procedures were not followed is cognizable under § 1983, and such
a claim is not precluded by the prisoner’s inclusion of claims that are
barred by Heck.

                                  IV.

   Because Heck does not bar Young from invoking § 1983 to assert
a claim for damages against the South Carolina defendants for violat-
ing his extradition rights, we reverse the district court’s dismissal
order and remand the case for further proceedings. On remand the
court may begin by considering whether Young’s allegations are
"frivolous, malicious, or fail[ ] to state a claim upon which relief may
be granted." 28 U.S.C. § 1915A(b)(1).

                                        REVERSED AND REMANDED